Citation Nr: 0314113	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  01-04 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for residuals of 
malaria.

3.  Entitlement to service connection for a respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active duty service from December 
1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal or an October 2000 rating decision of the 
Department of Veterans Affairs (VA), Boston, Massachusetts, 
Regional Office (RO) that denied the veteran's claims of 
entitlement to service connection for a back disability; 
entitlement to service connection for residuals of malaria; 
and entitlement to service connection for a respiratory 
disorder.  

In July 2002, the veteran appeared before the undersigned at 
a travel Board hearing at the RO.  The transcript of that 
hearing has been associated with the claims file, and the 
case is now ready for appellate review.  


REMAND

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In December 2002, the Board issued a letter to the appellant 
that included the provisions of the VCAA.  The appellant was 
told that he had 60 days to respond to the letter.  
Subsequent to this letter, however, a decision was issued in 
the Federal Circuit Court that interpreted the effect of the 
VCAA on claims for veteran's benefits, including the 
appellant's claim.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  Among other things, this decision 
asserted that appellants must be afforded one year to respond 
to any request for development information under the VCAA, 
and not the 60 days that had been indicated.  Consequently, 
the RO must provide the appellant with complete notice of the 
provisions of the VCAA consistent with the holding in the 
aforementioned Federal Circuit Court decision and determine 
whether any additional notification or development action is 
required under the VCAA.  

Secondly, this case turns upon whether competent evidence can 
be produced supporting the veteran's allegation that he had a 
disease or injury in service that resulted in the current 
disabilities at issue.  The evidence of record reflects that 
the RO pursued service medical records pertaining to the 
veteran through the National Personnel Records Center (NPRC).  
The NPRC could not confirm the existence of such records, 
only the fact that there were no service medical records or 
Surgeon General records, and that they may have been 
destroyed in a fire at the Records Center in 1973.  It is 
incumbent upon VA to pursue alternative sources of such 
service records including Morning Reports from the Department 
of the Army and Sick Reports from the NPRC.  For the 
effective pursuit of such records, however, it is required 
that the veteran identify a finite 3 month time frame during 
which the illness or injury occurred, and the unit in which 
he served during that time frame.  The veteran is reminded in 
this regard, that while VA has a duty to assist the claimant 
in the development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively wait 
for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  At 
the very least, the appellant should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claim.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of his claim, as well as a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  An appropriate 
period of time should be allowed for 
response.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated the veteran for 
any of the disorders at issue since his 
discharge from service.  After securing 
the necessary release, the RO should 
obtain copies of the veteran's records 
from Dr. Mario F. Moretti, and any other 
providers identified by the veteran.  
These records should be associated with 
the claims file 

3.  The veteran should be contacted and 
asked to provide more explicit details 
regarding any injury or disease that he 
sustained during his period of active 
service.  In particular, with the 
assistance of his representative, the 
veteran should be asked to identify within 
a 3 month time frame the dates in which 
any illness or injury occurred, and the 
unit in which he served during that time 
frame.

4.  If the veteran provides additional 
information pertaining to any diseases or 
injuries that he sustained in service, the 
RO should contact the Department of the 
Army and request Morning Reports 
pertaining to the veteran covering the 
periods of time identified by the veteran.  
The RO should also contact the NPRC and 
request Sick Reports for the same time 
periods.  If no Morning Reports or Sick 
Reports pertaining to the veteran can be 
found, the RO should request that specific 
confirmation of that fact should be 
submitted.

5.  Thereafter, the RO must determine 
whether any additional notification or 
development action is required under the 
VCAA.  In that regard, the RO should 
consider the provisions of the VCAA 
contained in U.S.C.A. § 5103A(d)(1) (West 
2002) and determine the necessity of 
providing a medical examination or 
obtaining a medical opinion for each of 
the issues considered on appeal.  Under 
that Code Section, such an examination is 
necessary if there is competent medical 
evidence of a current disability and 
evidence that the disability may be 
associated with the claimant's active 
duty, but the record does not contain 
sufficient medical evidence for the 
Secretary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4)(i)(2002).  
If such an examination is deemed 
necessary, it should be obtained, and the 
report of that examination should be 
associated with the claims file.  

6.  Thereafter, the RO should consider all 
of the evidence of record, and 
readjudicate the veteran's claims.  If a 
complete grant of any claim remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




